LEAR, Judge.
This matter is a companion case with Southwest Louisiana Electric Membership Corporation v. Ursula Abshire Simon et al., 207 So.2d 546, involving the same issues and principles and utilizing in substance the same evidence.
In accord with the principles announced in Southwest Louisiana Electric Membership Corporation v. Ursula Abshire Simon et al., the judgment of the lower court is reversed and the case remanded for further proceedings not inconsistent with the principles announced in Southwest Louisiana Electric Membership Corporation v. Ursula Abshire Simon et al.
Reversed and remanded.